DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites ‘two shafts’ and is dependent back to claim 2 which recites ‘one or more shafts’ making it unclear if the recitation in claim 3 refers to the same elements recited in claim 2 or not.
Claim 4 recites the limitation "the shaft" in Lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the absence" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilad et al. (US 2010/0300922) in view of Fitzgerald et al. (US 2012/0226189).
Regarding claim 1, Gilad teaches a packaging apparatus for administering a swallowable cell collection device to a patient (Abstract), comprising: 
Fitzgerald teaches one or more bundling features configured to releasably retain a portion of retrieval string of the swallowable cell collection device in a swallowable bundle (Paragraph 0242; Figure 3; the cord being wrapped around a flat structural element; the flat structural element shown in Figure 3 has features to releasably retain the cord); and
Gilad teaches a capsule housing (Figures 5, 7A, 7B) comprising a plurality of curved finger elements (Paragraphs 0044-0045; ‘”C” shaped gripping unit’; at least 512, 513), wherein the plurality of curved finger elements are configured to releasably retain a swallowable capsule of the swallowable cell collection device (Paragraphs 0044-0045).
It would have been obvious to one of ordinary skill in the art to have modified Gilad with Fitzgerald because it allows for a stronger and safer medical device capsule that enjoys the benefits of superior swallowability and ease of use/retrieval (Paragraph 0006 of Fitzgerald).
Regarding claim 2, Gilad teaches wherein the one or more bundling features comprise one or more shafts with a proximal end coupled with the packaging apparatus and a distal end opposite the proximal end (Figure 5)
Regarding claim 3, Gilad teaches comprising two shafts arranged parallel to each other (Figure 5).
claim 4, Gilad is silent on wherein the one or more shafts are tapered such that a distal end of the shaft has a smaller cross section than a proximal end of the shaft but Gilad does teach in Paragraph 0044 that ‘the gripping units 512 and 513 may have other shapes and sizes, for example according to the size and shape of the circumference of the capsule that they are designed to hold’ thus it would have been obvious to one of ordinary skill in the art to have done so as a matter of routine design choice and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as it was an obvious change motivated by manufacturing parameters or user preference. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).
Regarding claim 5, Gilad teaches wherein the one or more shafts comprise: a distal end retaining member coupled with the distal end and configured to prevent the swallowable bundle from sliding off the distal end while the swallowable cell collection device is in a pre-deployed configuration (Paragraph 0045; ‘The tips of the one or more protruding elements 510 and 511 (for example teeth 522 and 523) may slightly protrude inward in order to better hold a capsule 40 in position.’)
Regarding claim 6, Gilad teaches wherein the distal end retaining member is removable (Paragraph 0044: ‘According to one embodiment, the capsule holding unit 500 may include a base element 530, which may be shaped to fit or connect to a connector such as connector 314 for example, thereby connecting the capsule holding unit 500 and the container base 300.’ Whole base unit can be removed thus the distal end as well).
Regarding claim 7, Gilad teaches wherein the one or more bundling features (621 and 622 considered part of the bundling features; Paragraph 0049) comprise two posts extending orthogonal to a planar surface of the packaging apparatus (Figure 2).
Regarding claim 8, Gilad teaches further comprising a scoring feature disposed on a surface of the packaging apparatus and configured to facilitate bending of the packaging apparatus along the scoring feature (Paragraph 0041; scoring feature seen as the ‘hinge’ for the lid)
Regarding claim 9, Gilad is silent on the capsule with a retrieval string. Fitzgerald teaches wherein the retrieval string is treated such that the retrieval string remains bundled in 
Regarding claim 10, Gilad is silent on the capsule with a retrieval string. Fitzgerald teaches further comprising the swallowable cell collection device, the swallowable cell collection device comprises the swallowable capsule (Paragraph 0021; ‘capsule’) coupled with the retrieval string (Paragraph 0024; Figure 3), wherein the retrieval string is wrapped around the one or more bundling features in the swallowable bundle and the swallowable capsule is releasably retained in the capsule housing (Paragraph 0242; Figure 3; the cord being wrapped around a flat structural element; the flat structural element shown in Figure 3 has features to releasably retain the cord) and Gilad teaches the swallowable capsule is releasably retained in the capsule housing (Figure 7B). It would have been obvious to one of ordinary skill in the art to have modified Gilad with Fitzgerald because it allows for a stronger and safer medical device capsule that enjoys the benefits of superior swallowability and ease of use/retrieval (Paragraph 0006 of Fitzgerald).
Regarding claim 11, Gilad teaches a packaging apparatus for administering a swallowable cell collection device to a patient (Abstract), comprising: 
Gilad teaches a capsule housing configured to releasably retain a swallowable capsule (Figure 7B) and Fitzgerald teaches a capsule of the swallowable cell collection device (Paragraph 0021; ‘capsule’) and a swallowable bundle comprising a portion of a retrieval string of the swallowable cell collection device (Paragraph 0242; Figure 3; the cord being wrapped around a flat structural element; the flat structural element shown in Figure 3 has features to releasably retain the cord). It would have been obvious to one of ordinary skill in the art to have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791